Citation Nr: 0908029	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in April 
2007, when it was remanded for additional development as well 
as additional action in relocating/rebuilding the Veteran's 
missing original claims file.

The Veteran testified before a Board Videoconference Hearing 
in March 2007.  A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  One of the Veteran's claimed Vietnam stressors has been 
corroborated.

2.  There is a medical diagnosis of PTSD related to claimed 
Vietnam stressors, including the corroborated stressor.




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
Veteran participated in combat during active service.  With 
regard to the question of whether the Veteran engaged in 
combat, the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The Veteran's DD Forms 214 reflect that he served 
during the Vietnam Era and Persian Gulf War as a combat 
engineer and fighting vehicle infantryman and received 
several decorations; however, the record does not reflect any 
combat decorations.  Further, there is nothing in the 
Veteran's available service records to show combat.

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for 'credible supporting evidence' 
means that 'the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.'  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

In this case, the Veteran has a current diagnosis of PTSD 
which has been verified by the October 2008 VA examination 
report.  Significantly, the October 2008 VA examination 
report attributes the causation of the diagnosed PTSD 
pathology to his Vietnam military experience, stating "the 
veteran does meet full diagnostic criteria for PTSD ....  It is 
in my opinion that the veteran's PTSD is more likely than not 
directly related to his traumatic military experiences in 
VN...."  The crucial element of this case to consider in 
appellate review, then, is the question of whether any of the 
Veteran's reported traumatic military experiences in Viet Nam 
can be corroborated by verifying evidence.

The Veteran has provided multiple statements describing 
various pertinent accounts of several stressor events during 
service, and these were considered by the October 2008 VA 
examiner who attributed the Veteran's PTSD to his Vietnam 
stressors.  Not all of the events described by the Veteran 
have been clearly corroborated by verifying evidence.  
However, the Board observes several highly significant 
findings presented in the report of the U.S. Armed Services 
Center for Unit Records Research (CURR) solicited by the RO 
in this case.  The CURR report reveals, most pertinently, 
that the Veteran's unit was stationed at "Qui Nhon" when 
that location "received mortar and rifle fire" in early 
1968.  Several of the Veteran's reported stressor events 
feature attacks upon that air base in early 1968.

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that '[a]lthough the unit records do not specifically 
state that the Veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks.'  See also Suozzi v. Brown, 
10 Vet.App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the CURR report that shows that the 
"18th Aviation Company... ," of which the Veteran was a 
member, received mortar and rifle fire in early 1968, the 
Board finds that at least one of the Veteran's claimed 
stressors has been verified.  Although the VA examination 
diagnosis of PTSD does not explicitly attribute the pathology 
to a mortar attack, the PTSD diagnosis does appear to have 
been based upon the Veteran's description of traumatic events 
during his Vietnam service, including during the attack on is 
airbase location that has now been corroborated.  Resolving 
the benefit of the doubt in favor of the Veteran, the Board 
finds that service connection for PTSD is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for PTSD is warranted.  To this extent, 
the appeal is granted.


REMAND

With regard to the issue of entitlement to service connection 
for low back disability, the Board finds that the matter must 
be remanded for documentation showing adequate attempts to 
locate and re-obtain critical documents, including the only 
known copies of the Veteran's service treatment records, 
which have gone missing with the Veteran's original claims 
folder.

As discussed in the Board's prior April 2007 remand, it 
appears from the record that the original claims file was 
lost at some time after the RO's original July 2004 rating 
decision.  The file was reportedly sent to 'RO 325' in 
Cleveland, Ohio, from the RO in Providence, Rhode Island, and 
was never returned.  It seems that efforts by the RO to 
locate the claims folder were unsuccessful, but there is no 
clear documentation of the extent of the RO's efforts to 
locate the folder.  Rather, the August 2005 internal 
communication on this subject states only: "Claim folder was 
TTO to RO 325 cleveland for Broker project(tiger) but the 
claim folder is missing, never arrive back from Cleveland.  
Please put 'Y' in rebuild folder."  This statement in and of 
itself does not demonstrate an exhaustive effort to locate 
and re-obtain the Veteran's missing original claims folder, 
and the current claims folder otherwise lacks any significant 
accounting of efforts taken to locate and re-obtain the 
missing claims file.  The pertinent documentation in the new 
'rebuilt' claims folder primarily deals with the RO's efforts 
to rebuild the file in connection with this appeal.

At the time of the April 2007 Board remand, there was no 
persuasive documentation showing that all reasonable avenues 
for locating the original claims folder had been exhausted, 
and the Board remanded the matter to accomplish a documented 
exhaustive search for the Veteran's claims folder.  The Board 
is under a duty to ensure compliance with the terms of its 
prior remands.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The April 2007 remand instructed that "It must be 
ascertainable that a verifiable, reasonably exhaustive search 
for the original claims folder has been undertaken, and that 
verifiable due diligence has been exercised in rebuilding the 
claims folder in the absence of success in locating the 
original claims folder."  However, the claims file continues 
to contain no clear documentation of such an attempt to 
search for the Veteran's original claims folder.  This is 
especially concerning in this case, as it appears that the 
only known official copies of the Veteran's service treatment 
records in VA custody were last known to be in the Veteran's 
original claims folder.  The official response to the RO's 
most recent attempt to obtain the Veteran's service records 
reflects that there are no additional copies of service 
treatment records available after those records were 
previously furnished to the RO in February 2004, prior to the 
loss of the Veteran's claims file.  Those service treatment 
records are referred to in the July 2004 rating decision and 
in the February 2006 statement of the case.  

The April 2007 Board remand instructed that all attempts to 
locate and/or rebuild the original claims file in according 
with proper procedures must be completed and documented in 
narrative form, and associated with the claims file; this has 
not been completed and the Board remains unable to 
meaningfully assess the extent of the effort to locate the 
claims file, or to determine whether reasonable avenues have 
been exhausted and further attempts to obtain the missing 
claims file would be futile.  The Veteran's appointed 
representative has argued, in a February 2009 written brief, 
that this claim must be remanded because, in part, "[t]here 
is no documentation in the veteran's [rebuilt] c-file that a 
search was performed for his original file."  The Board 
observes that it cannot properly proceed with further 
appellate review of this case without clear documentation 
that the appropriate steps to search for the Veteran's 
missing claims file and service treatment records has been 
completed.

Additionally, should appropriate documented efforts determine 
that the original claims file cannot be recovered, additional 
action to rebuild the claims file is warranted.  Although the 
RO made significant efforts to rebuild the file, the rebuilt 
claims file still does not show that the RO has exhausted all 
attempts to obtain important original documents that were 
lost with the original file.   In this regard, the United 
States Court of Appeals for Veterans Claims has held that 
where 'service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened.'  O'Hare v. Derwinski, 1 Vet.App. 365, 
367 (1991).  VA also has a heightened duty to assist the 
Veteran in the development of evidence favorable to his 
claim.

The Veteran's appointed representative argues that if the 
search for the original claims file has proven futile, "the 
RO then had the duty to notify the veteran as to what 
evidence would be useful in rebuilding his file."  The Board 
observes that it does not appear that the Veteran was asked 
in a meaningful way to submit any documentation he may have 
that would be useful in the process of rebuilding his claims 
file; the newer May 2007 VCAA letter sent to the Veteran did 
not include any specific guidance concerning reconstruction 
of the missing claims file. 

Due to the heightened duty to notify in a case where records 
are lost, to assist in the rebuilding of his claims file, the 
Board finds that the Veteran should be given specific notice 
requesting the Veteran provide any documents in his 
possession pertaining to his claim on appeal that are not 
currently accounted for in the claims-folder.  These may 
include pertinent service treatment records; post service 
medical treatment, and examination reports; and any other 
records relevant to his claim on appeal.  The RO should ask 
him to provide copies of any records in his possession that 
would normally be contained in a claims file.  The RO should 
also provide reasonable assistance in obtaining documents 
from potential sources identified by the Veteran; the Board 
observes that the Veteran's representative has suggested some 
potential avenues for consideration in pursuing important 
documents in the February 2009 written brief.

In summary, review of the current rebuilt claims file 
continues to show no indication that a proper search for the 
original claims file has been conducted; it was not rebuilt 
in complete accordance with VA procedures.  See M21-1MR, 
Parts II and III.  All attempts to locate and/or rebuild the 
original claims file in accordance with proper procedures 
must be completed and documented in narrative form, and 
associated with the claims file.  Further, it must be 
ascertainable that a verifiable, reasonably exhaustive search 
for the original claims folder has been undertaken, and that 
verifiable due diligence has been exercised in rebuilding the 
claims folder in the absence of success in locating the 
original claims folder.  Dixon v. Derwinski, 3 Vet App. 261 
(1992).

If attempts to find the missing claims file are unsuccessful, 
then as the current rebuilt file is incomplete, the RO should 
use all appropriate VA procedures to rebuild the file, 
including but not limited to efforts to re-obtain the 
Veteran's service treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must take all procedurally 
appropriate actions to locate the original 
claims folder or, if necessary, rebuild 
the original claims folder in accordance 
M21-1MR, Parts II and III.  If the RO is 
unable to reacquire the original claims 
folder, all procedurally appropriate 
actions should be taken to rebuild the 
claims folder.  Actions should include but 
not be limited to providing specific 
notice requesting the Veteran to provide 
any documents in his possession pertaining 
to his claim on appeal that are not 
currently accounted for in the claims-
folder, and providing reasonable 
assistance, to the extent appropriate, in 
obtaining documents from any potential 
sources identified by the Veteran.

2.  Documentation of the efforts to obtain 
the original claims folder and/or rebuild 
the claims folder by obtaining the above 
referenced records, must be associated 
with the claims folder.  It must be 
ascertainable that a verifiable, 
reasonably exhaustive search for the 
original claims folder has been 
undertaken, and that verifiable due 
diligence has been exercised in rebuilding 
the claims folder in the absence of 
success in locating the original claims 
folder.  Dixon v. Derwinski, 3 Vet.App. 
261 (1992).

3.  The RO should then review the 
Veteran's claim on appeal.  The RO should 
take into consideration any newly 
submitted or obtained evidence.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


